Citation Nr: 9918152	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-30 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from June 1962 to March 1968.  
He served in the National Guard from October 1978 to October 
1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied service connection for diabetes mellitus and 
hypertension.  The veteran's notice of disagreement was 
received in July 1994.  

In a July 1994 rating decision, service connection for 
residuals of a pilonidal cyst was granted, but service 
connection for any other cyst of the buttocks or groin area 
and for a skin disorder of the face, secondary to Agent 
Orange exposure, was denied.  A compensable rating under 
38 C.F.R. § 3.324 was denied.  The veteran was notified of 
this decision and of his procedural and appellate rights in a 
July 1994 letter.  He did not appeal any of these issues.  
Hence, they are not before the Board. 

A statement of the case on the issues of service connection 
for diabetes mellitus and hypertension was mailed to the 
veteran in July 1994.  The veteran's substantive appeal was 
received in August 1994.  In September 1994, the veteran 
testified at a personal hearing before a hearing officer at 
the RO.  In May 1996, the Board remanded this case to the RO 
so that the veteran could be afforded a personal hearing at 
the RO before a member of the Board.  Such hearing was 
conducted in August 1998.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty or active duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).  In 
addition, service connection may be granted for a chronic 
disease, including diabetes mellitus and hypertension, if it 
is manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  A 
veteran who served during a period of war or during peacetime 
after December 31, 1946 is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
manifested in service existed prior to service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.304(b) (1998).  The presumption of sound condition 
does not attach to periods of training duty since such duty 
is not active service and he is not a veteran of such 
periods.

In August 1998, the veteran testified at a personal hearing 
before a member of the Board at the RO.  His medical history 
was reviewed at that time.  It was noted at the hearing that 
all periods of the veteran's active duty for training had not 
been individually verified, that all of his medical records 
for each period of active duty for training had not been 
obtained, and that all of his VA and private treatment 
records were not of record.  

A review of the record shows that the veteran's service 
medical records from active duty appear to be of record.  
Nevertheless, since this case is being remanded anyway, the 
RO should ensure that the records for the period of June 1962 
through March 1968 are complete.  Those records show that on 
May 1962 service entrance examination, the veteran had a 
negative sugar test, his blood pressure was 128/72, his 
sitting pulse was 98, and his pulse after exercise was 116.  
On March 1965 examination the veteran had a negative sugar 
test, his blood pressure was 110/68, and his sitting pulse 
was 80.  On March 1968 examination he had a negative sugar 
test, his blood pressure was 120/60, and his sitting pulse 
was 96.  

Postservice, a VA examination in August 1968 showed that the 
veteran's blood pressure was 120/76.  

The veteran entered the National Guard in October 1978.  An 
October 1978 examination a negative sugar test, blood 
pressure of 130/70, and a sitting pulse of 70.  On May 1982 
examination at the veteran had a negative sugar test, his 
blood pressure was 120/87, his sitting pulse was 88, and his 
pulse after exercise was 96.  

The Board notes that while the veteran was on active duty for 
training from June 16, 1984 to June 30, 1984, he was 
diagnosed as having diabetes mellitus, new onset.  
Thereafter, service and private medical records show 
continuous treatment for diabetes mellitus and the 
complications thereof.  

A subsequent, December 1986, examination revealed that the 
veteran's blood pressure was 147/96.  Borderline hypertension 
was diagnosed.  On October 1987 examination the veteran's 
blood pressure had increased to 150/100.  He has continued to 
be treated for hypertension.  

As noted during the veteran's personal hearing, there is no 
medical opinion of record regarding the date of 
onset/etiology of the veteran's diabetes mellitus and/or 
hypertension.  Likewise, it is necessary to ascertain whether 
or not either of these disabilities had its onset during a 
period of active duty for training.  In light of the 
foregoing, the Board finds that the veteran should be 
afforded a VA examination to determine whether his diabetes 
mellitus and/or hypertension had its onset during a period of 
active duty for training.  

In addition, the veteran related that he was treated at the 
Philadelphia VA Hospital and by Raymond Lohier, M.D.; these 
treatment records must be obtained.  

Finally, the Board notes that at his August 1998 personal 
hearing, the veteran submitted a copy of his dogtags.  He did 
not waive initial review of this evidence by the RO.  
However, since this case is being remanded for further 
action, the RO will review all evidence of record along with 
the requested development.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The case 
is Remanded for the following action:

1.  The RO should verify all periods of 
the veteran's active duty for training 
and obtain all medical records and 
reports of examination for each separate 
period.  In addition, the RO should 
ensure that all service medical records 
for the veteran's period of active duty 
from June 1962 to March 1968 have been 
obtained.  

2.  The RO should obtain copies of all 
clinical records (which are not already 
in the claims file) of the veteran's 
treatment at the Philadelphia VA Hospital 
and from Raymond Lohier, M.D., and 
associate these records with the claims 
file.

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
his diabetes mellitus and hypertension.  
All indicated testing should be 
completed.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, should be available to 
the examiner prior to the examination.  
The report of examination must include a 
specific opinion as to whether the 
veteran's diabetes mellitus and/or 
hypertension had its onset during a 
period of active duty for training.  

4.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for diabetes mellitus 
and hypertension taking into 
consideration all of the evidence of 
record.  If either claim remains denied, 
he should be furnished an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until he is further informed, but he may furnish 
additional evidence and argument while the case is in 
remand status.  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










